ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The independent claims require port-based multi-tenancy router having at least two ports, having at least a physical port and a virtual port, wherein each port of the router is assigned a behavior from a plurality of different behaviors. Further, a set of user behaviors comprising a download speed experience of a user computing device, a restriction of the user computing device to a non-singleton set of specified uniform resource locators (URLs), a non-singleton set of different user bandwidth allowances, and a non-singleton set of specified captive portal attributes; are determined. A host status is determined based on the set of user behaviors, the host status comprises a host-device's location, a host-device type, a host-device user's identity, or a host-device's order in a sequence of other host devices. Data is communicated using a first port by assigning the user to the first port based on the user behaviors and the assigned behaviors. 
The below identifies the closest prior art and how the art is different from the claimed invention:
Shieh_863 (US20110310863), Claudatos_461, Tseng_375 (US20140119375), Congdon_885 (US20150295885), and Raman_729 (US20110310729) teaches various aspects of the claimed invention as discussed in Final Office Action mailed 2019-09-18. Further newly found art Terrel - US20030189930 teaches a router having virtual ports and physical ports, a limitation that would anticipate the newly amended feature of the requiring both a virtual and physical port, both ports of which are assigned at least one behavior. However, Terrel - US20030189930 teaches fails to teach assigning the behaviors and a host status as claimed. 
 While each reference teaches aspects of the claimed invention, the Examiner believes it would not be obvious to combine the references due to the breadth of references needed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendments was given by the applicant’s representative in an interview corresponding to an interview summary submitted concurrently herein.
1.	(Currently Amended) A method performed by [[of ]]a port-based multi-tenancy router to manage a wireless network, the method comprising : 

for each port in the port-based multi-tenancy router, assign a behavior from a plurality of different behaviors, wherein at least two ports in the port-based multi-tenancy router are assigned different behaviors, wherein at least one port in the port-based multi-tenancy router is a physical port and wherein at least one port in the port-based multi-tenancy router is a virtual port; 
determining, based on a host device status of a host device of a user of the wireless network a  set of user behaviors related to [[a]] the user[[ of]], wherein the host device status comprises a host-device's location, a host-device type, a host-device user's identity, or a host-device's order in a sequence of other host devices,  
	wherein the  user set of behaviors related to the user comprises: 
a download speed experience of a user computing device, 

a non-singleton set of different user bandwidth allowances, and 
a non-singleton set of specified captive portal attributes;
	generating a list of the currently-available ports of the port-based multi-tenancy router; 
 


communicating data for the user using a first port in the list of currently-available ports by:
assigning the user to the first port based on the set of user behaviors and based on the assigned behaviors assigned to the first port and
communicating the data for the user via the first port and in accordance with the assigned behaviors assigned to the first port.

 2.	(Original) The method of claim 1, 
	wherein the wireless network comprises a wireless local area network.

 3.	(Currently Amended) The method of claim 1, 
	wherein the  set of user behaviors  is curated by an administrative entity of the port-based multi-tenancy router.

4.	(Cancelled)

5.	(Cancelled)

6. 	(Cancelled)

7.	(Cancelled) 

 8.	(Currently Amended) The method of claim 1, 
	wherein [[a]] the first port of the port-based multi-tenancy router is assigned a specified download speed experience and a certain set of restricted of URLs, and 
	wherein a second port of the port-based multi-tenancy router is assigned to another specified download speed experience and no restrictions with respect to URLs. 

 9.	(Previously Amended) The method of claim 1 further comprising:
	providing a list of digital advertisements that are served via a captive portal served through the port-based multi-tenancy router; and
	designating a set of digital advertisements that are served via a specified port of the port-based multi-tenancy router. 

10.	(Canceled) 
























11.	(Cancelled)

12.	(Cancelled)

13.	(Cancelled)

 14.	(Canceled) 




16.	(Cancelled)

17.	(Currently Amended) A computerized system of a port-based multitenancy router comprising:
	at least one processor configured to execute instructions; at least one memory containing instructions that are executed on the at least one processor, causes the at least one processor to perform operations that: 

for each port in the port-based multi-tenancy router, assign a behavior from a plurality of different behaviors, wherein at least two ports in the port-based multi-tenancy router are assigned different behaviors, wherein at least one port in the port-based multi-tenancy router is a physical port and wherein at least one port in the port-based multi-tenancy router is a virtual port; 
determining, based on a host device status of a host device of a user, a set of user behaviors related to the user, 
wherein the host device status comprises a host-device's location, a host-device type, a host-device user's identity, or a host-device's order in a sequence of other host devices, 
wherein the user is in one or more wireless networks in communication with the port-based multitenancy router,

	wherein the  set of user behaviors related to the user comprises: 
a download speed experience of a user computing device, 
a restriction of the user computing device to a non-singleton set of specified uniform resource locators (URLs), 
a non-singleton set of different user bandwidth allowances, and 

	generating a list of currently-available ports of the port-based multi-tenancy router; and
	


communicating data for the user using a first port in the list of currently-available ports by:
assigning the user to the first port based on at least one behavior in the set of user behaviors and based on the assigned behaviors assigned to the first port and
communicating the data for the user via the first port and in accordance with the assigned behaviors assigned to the first port.

Relevant Cited References
US20030189930

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ANDRE TACDIRAN/Examiner, Art Unit 2415